Exhibit 10.1

SECOND AMENDMENT

TO

CONAGRA BRANDS, INC.

VOLUNTARY DEFERRED COMPENSATION PLAN

(January 1, 2017 Restatement)

WHEREAS Conagra Brands, Inc. (the “Company”) sponsors the Conagra Brands, Inc.
Voluntary Deferred Compensation Plan, effective January 1, 2017 (the “Plan”);
and

WHEREAS, the Company’s Human Resources Committee (the “HRC”) has the authority,
pursuant to Section 9.1 of the Plan, to amend the Plan; and

WHEREAS, the HRC desires to amend the Plan to (1) remove the end of year
employment requirement to receive employer contributions and (2) provide for
mid-year participation for employees of Pinnacle Foods, Inc.

NOW, THEREFORE, the Plan is amended, effective as of the dates set forth herein,
in the following respects:

1.    Article II of the Plan is amended, effective January 1, 2019, by adding a
new paragraph after the current first paragraph to read as follows:

“Prior to March 1, 2019, no employee of Pinnacle Foods, Inc. shall be eligible
to participate in the Plan. Effective as of March 1, 2019, any active Pinnacle
Foods, Inc. employee who either has been selected by, and at the sole and
absolute discretion of, the Human Resources Committee, or who is both
categorized by the Company or a Related Company as a grade level 23 or higher,
and who has an annual base salary that equals or exceeds $125,000 (a “Pinnacle
Participant”) shall become eligible to participate in and make Compensation
Deferral Contributions under the Plan. Notwithstanding any provision to the
contrary, Section 3.4 shall apply to each Pinnacle Participant’s elections under
the Plan with respect to 2019.”

2.    The first paragraph of Section 3.2 of the Plan is amended, effective
January 1, 2019, by adding a sentence at the end thereof to read as follows:

“Any Participant whose Separation from Service occurs prior to the last day of
the Plan Year shall remain eligible for Employer Matching Contributions for such
Plan Year.”

3.    The first paragraph of Section 3.3 of the Plan is amended, effective
January 1, 2019, to read as follows:

“3.3 Employer Non-elective Contributions. The Employer will credit, at the end
of each Plan Year, an eligible Participant’s 409A Account with an Employer
Non-elective Contribution equal to 3% of such Participant’s normal compensation
and short term incentive in excess of the Code Section 401(a)(17) limitation in
effect for such Plan Year. Any Participant whose Separation from Service occurs
prior to the last day of the Plan Year shall remain eligible for Employer
Non-Elective Contributions for such Plan Year.



--------------------------------------------------------------------------------

If a Participant is not permitted to make Compensation Deferral Contributions in
the first year of hire, an Employer Non-elective Contribution equal to 9% of
such Participant’s normal compensation and short term incentive in excess of the
applicable Code Section 401(a)(17) limitation will be made for such Participant
in his or her first Plan Year of participation, and such amount will be credited
to the Participant’s 409A Account as of the end of such first Plan Year.”

4.    A new Section 3.4 will be added to the Plan, effective March 1, 2019, to
read as follows:

“3.4 2019 Treatment of Pinnacle Employees. Except for any Pinnacle Participant
who, during the 24 month period ending on March 1, 2019, was eligible to
participate in the Pinnacle Foods Supplemental Savings Plan (“PFSSP Eligible
Employee”), a Pinnacle Participant may make a Compensation Deferral Contribution
election for 2019 during the enrollment window chosen by the Company, which
shall be within 30 days after the date the Pinnacle Participant first becomes
eligible to participate in the Plan; provided that such election may apply only
to base salary attributable to services to be performed subsequent to the
election and paid on or after April 1, 2019. With respect to a PFSSP Eligible
Employee, his or her Compensation Deferral Contribution election made in
2018 shall apply only to base salary attributable to services to be performed
and salary paid on or after April 1, 2019.

Compensation for purposes of calculating Employer Matching Contributions and
Employer Non-elective Contributions and determining any amount in excess of the
Code Section 401(a)(17) limitation for 2019 for a Pinnacle Participant shall
include all earnings from the Company or a Related Company paid to the Pinnacle
Participant in 2019.

If a Pinnacle Participant does not make a Compensation Deferral Contribution for
2019, an Employer Non-elective Contribution equal to 9% of such Pinnacle
Participant’s 2019 compensation in excess of the applicable Code
Section 401(a)(17) limitation shall be made for such Pinnacle Participant, and
such amount will be credited to the Pinnacle Participant’s 409A Account as of
the end of the 2019 Plan Year.”

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
on its behalf, by its officer duly authorized, this 5th day of December, 2018.

 

CONAGRA BRANDS, INC. By:   /s/ Ryan Egan Name:   Ryan Egan Title:   Vice
President of Human Resources

 

3